Title: To Benjamin Franklin from Henry Grand, 9 December 1779
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Sir
Paris Decr. 9th. 79
Mr. Moses Grimmel who called on me this day for the Money of 2 acceptances of yours to two Loan office Bills informed me of his misfortunes. The seizure of the £15000 in Bills he had about him endorsed in blanc is an Irregularity to be sure, but not deserving such an Important Loss. We could therefore prevent part of it if said Gentlman could inform us only by whom those Bills were endorsed in blank that we might stop the payment of those Bills till the true Proprietors could get the 2nds. or 3ds. of 4ths. whatever they are, from America. As he did not leave his direction I loose no time in Sending to you to know it in order to take what Measures we can to make him recover part of his Property. I am most respectfully Sir Your most obt. hble Serv
Hy. Grand.
 Addressed: His Excellency / Dr. Franklin / Passy
Endorsed: Grand Paris Xbre 19. 1779.
